The opinion of the Court was delivered by
Wardlaw, A. J.
The Chancellor’s decree is fully sustained by Glover vs. Adams, 11 Rich. Eq. 267, and other cases therein cited. The marriage settlement must be construed now as it would have been immediately after its execution. The inconsistency does not exist which the appellant has attributed to the result of the husband’s taking both the enjoyment for his life, and a vested transmissible interest. Those who urge a departure from the natural meaning of “ heirs,” must show sufficient reason to authorize the Court in making the departure, and the intention inferred from the supposed inconsistency cannot avail to give to the same words a meaning in the case, which has happened, of the husband’s survivorship, different from what they would have had if the wife had survived.
The decree is affirmed.
Dunkin, G. J., and Inglis, A. J., concurred.

Motion dismissed.